Title: To Thomas Jefferson from Joseph Fenwick, 24 December 1791
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 24 Decmr. 1791.

Herewith is a copy of my last respects mostly on the Subject of the depreciation of the Assignats, since they have continued to fall and all the foreign Exchanges, and coins, also that of the country are at least one third better than the Assignats. Indeed Dollars are now selling for eight Livres, and exchange on London is under 6½ d. Stg. ⅌ Livre. The progress of this uncertain value, and the restoration of confidence, will depend on the management of the finances, and the issue of an almost certain War with Emigrants. How that will terminate depends on too many causes to permit a prediction. An opinion may be hazarded on given circumstances. Shoud they be supported by the Emperor and King of Prussia or either of them, an uncertain and disastrous war must follow, if not they cannot long remain an object of disquietude to this Country. The joint resolution of the Executive and Legislative Bodys of France of declaring  the Electors of Mayance and Treves ennemies to the french Nation, unless they expelled from their Territory the hostile Assemblies of the french Emigrants by the 15th. Jany. next, will discover the misterious sentiments of the neighbouring powers toward the affairs of France.
The minds of the people in this quarter appear much agitated. The commercial interest very sensibly effected by the insurrection in Hispaniola, as well as by the low exchange, which with other bad tendencies has that of keeping up the price of grain, now realy scarce and high. The political opinions more divided than ever, in three visible parties—one for a republican government composing the different Clubs, another for the present Constitution, and a third, the friends to the former. In this situation a war appears a popular and desirable event to unite the two former parties against the latter, and I think woud augment the public confidence and better the actual situation of affairs, unless attacked with imposing success by a formidable enemy.
There are no preparations making here either for the army or Navy, the regular national guard (not the militia) are pretty well equipped and disposed to march wherever ordered.
I have seen in a Richmond newspaper some reflections on my conduct toward several American vessels that arrived here last summer with Tobacco that cleared for England. I sent you the 25 Sepr. a copy of a letter I wrote Mr. Short on the subject, that explained my conduct on the occasion, which I am so far from thinking was reprehensible, that was it to do over again I shoud persue the same. I was displeased at seeing your name refered to in the Advertisement being conscious that I gave no room for it. I told the Gentlemen who were interested in the affair, in order to remove every air of personallity that I acted under the orders of the Minister of my own government.
My interferance in the situation of a vessel now here, may again expose me to some newspaper censure by the parties interested in her. A Brigg from Charleston loaded with Tobacco and Rice, said to belong to Boston, to support which she has a Register granted by the District of Dartmouth in 1785. and no other paper whatever to justify her pretentions to the American Flagg. Therefore I have on the presumption of her being English, and conviction of not being American under the laws of the present Government, informed the Director of the Customs here that the vessel coud not  be recognised as belonging to the United States of America. Indeed the Captain avows that he was regarded as a foreigner in the ports of America, but that he has never had any other Register and was always admitted as an American in Europe, and that his Brigg belongs in fact to a British subject residing in America.
I here take the occasion to observe, that I think it woud be prudent to have different forms of Clearances for American and foreign vessels in the Custom Houses in America. The State of Virginia is the only one that I have observed has adopted a different form. But from the other States, the Clearances for American and foreign vessels seem to run indiscriminately in the same manner.
All american produce now sells very readily and nominally higher in our Market. The late short crops here keeps up the prices of grain and Rice and speculations in Tobacco supports also its price. But such is the uncertainty of the value of paper, that it is impossible to make any good quotations of the real value of the actual prices, or how they will rule in future.
I am desired by the Club national of Bordeaux to send you an examplaire of their proces verbal of a feast given to the Americans, English, and Poles which I herewith inclose.—With highest consideration I have the honor to be Sir Your most Obd. & most Humble St.,

Joseph Fenwick

